DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to foreign priority benefits of 102019110840.3, filed 04/26/2019.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A), and further in view of Sato (US 2018/0226727 A1).
Regarding Claim 1, Charvat et al. (‘695) discloses “a radio frequency (RF) device (paragraph 8: device), comprising: 
a conformal RF antenna configured to be mounted on a non-metallic component (paragraph 8: the device comprising: a substrate; a semiconductor die flip-chip bonded to a substrate; a transmitting antenna fabricated on the substrate and configured to transmit microwave radio frequency (RF) signals) and configured to operate at frequencies greater than 10GHz (paragraph 42: waveform generator 110 may be configured to generate microwave and/or millimeter wave RF signals. For example, the waveform generator 110 may be configured to generate an RF signal having a center frequency in a given range of microwave and/or millimeter frequencies (eg, 50-70 GHz)); and 
an RF chip mounted on the conformal RF antenna and electrically coupled to the conformal RF antenna to transfer an RF signal of a frequency greater than 10 GHz to the conformal RF antenna (paragraph 8: a transmitting antenna fabricated on the substrate and configured to transmit microwave radio frequency (RF) signals; and circuitry integrated with the semiconductor die, differentially coupled to the transmit antenna, and configured to provide a microwave RF signal to the transmit antenna to be transmitted by the transmit antenna)”.
Charvat et al. (‘695) discloses that the device can be used in autonomous vehicle navigation. However, Charvat et al. (‘695) does not explicitly disclose that the RF antenna is mounted on “a non-metallic component of a vehicle.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches that the antenna is mounted on “a non-metallic component of a vehicle (claim 11: the antenna structure according to claim 1 wherein the dielectric substrate is a vehicle window)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695) with the teaching of Sato (‘727) for having a suitable substrate size to accommodate a configuration of antenna and radio frequency circuits (Sato (‘727) – paragraphs 3-4). In addition, both prior art references, (Charvat et al. (‘695) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 
Regarding Claim 2, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695) does not explicitly disclose “the electrical coupling between the RF chip and the conformal RF antenna is non-galvanic or wireless.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the electrical coupling between the RF chip and the conformal RF antenna is non-galvanic or wireless (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695) with the teaching of Sato (‘727) for having efficient wireless communication within a substrate of limited size (Sato (‘727) – paragraphs 3). In addition, both prior art references, (Charvat et al. (‘695) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 
Regarding Claim 3, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695) does not explicitly disclose “the conformal RF antenna is a conformal radar antenna, and the RF chip is a radar chip.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the conformal RF antenna is a conformal radar antenna, and the RF chip is a radar chip (paragraphs 146-147:  radar apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate…a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695) with the teaching of Sato (‘727) for having a radar apparatus that enable downsizing of a substrate in which a plurality of antenna elements are disposed (Sato (‘727) – paragraphs 5). In addition, both prior art references, (Charvat et al. (‘695) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 
Regarding Claim 4, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695) does not explicitly disclose “the non-metallic component comprises at least one of a window, a lighting cover, or a mirror casing.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the non-metallic component comprises at least one of a window, a lighting cover, or a mirror casing (claim 11: the antenna structure according to claim 1 wherein the dielectric substrate is a vehicle window).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695) with the teaching of Sato (‘727) for having a suitable substrate size to accommodate a configuration of antenna and radio frequency circuits (Rao et al. (‘813) – paragraphs 3-4). In addition, both prior art references, (Charvat et al. (‘695) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 
Regarding Claim 8, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695) further discloses “the RF chip comprises a coupling structure configured to couple the RF signal provided by the RF chip into the conformal RF antenna (paragraph 8: circuitry integrated with the semiconductor die, differentially coupled to the transmit antenna, and configured to provide a microwave RF signal to the transmit antenna to be transmitted by the transmit antenna)”.
Regarding Claim 15, Charvat et al. (‘695) discloses “a method, comprising: mounting a radio frequency (RF) chip on a conformal RF antenna (paragraph 8: a device, the device comprising: a substrate; a semiconductor die flip-chip bonded to a substrate; a transmitting antenna fabricated on the substrate and configured to transmit microwave radio frequency (RF) signals; and circuitry integrated with the semiconductor die, differentially coupled to the transmit antenna, and configured to provide a microwave RF signal to the transmit antenna to be transmitted by the transmit antenna)”.
Charvat et al. (‘695) discloses that the device can be used in autonomous vehicle navigation. However, Charvat et al. (‘695) does not explicitly disclose “mounting the conformal RF antenna on a non-metallic component of a vehicle.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches that the antenna is mounted on “mounting the conformal RF antenna on a non-metallic component of a vehicle (claim 11: the antenna structure according to claim 1 wherein the dielectric substrate is a vehicle window”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695) with the teaching of Sato (‘727) for having a suitable substrate size to accommodate a configuration of antenna and radio frequency circuits (Sato (‘727) – paragraphs 3-4). In addition, both prior art references, (Charvat et al. (‘695) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), and further in view of Schmalenberg et al. (US 2015/0346322 A1).
Regarding Claim 5, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “the conformal RF antenna is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction towards the non-metallic component.”
Schmalenberg et al. (‘322) is in the field of radar communication system. Schmalenberg et al. (‘322) teaches “the conformal RF antenna is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction towards the non-metallic component (paragraph 47: the heat from the T/R module 102 may be transmitted away from the T/R module 102 by the ground vias 499 and 500 to the ground planes in the chip PCB 100 and the antenna PCB 204. From the ground planes, the heat may dissipate throughout the chip PCB 100 and the antenna PCB 204)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Schmalenberg et al. (‘322) for dissipating heat from the transmit and receive modules more efficiently (Schmalenberg et al. (‘322) – paragraphs 47). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Schmalenberg et al. (‘322)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Regarding Claim 6, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “a housing, wherein the RF chip is at least partly encapsulated in the housing.”
Schmalenberg et al. (‘322) teaches “a housing, wherein the RF chip is at least partly encapsulated in the housing (paragraph 60: In block 808, the antenna PCB 204 is bonded onto a second side of the metal housing 202…the bond material may be a conductive material, such that the metal parts of the metal housing 202 may be bonded to ground planes on the chip PCB 100 and/or the antenna PCB 204 to form an electrical connection) and the conformal RF antenna is arranged external to the housing (Figure 7B: antenna PCB 204 outside of housing 202)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Schmalenberg et al. (‘322) such that the RFIC is sealed and protected from environmental factors (Schmalenberg et al. (‘322) – paragraph 24). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Schmalenberg et al. (‘322)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Regarding Claim 7, which is dependent on independent claim 6, Charvat et al. (‘695)/Sato (‘727)/Schmalenberg et al. (‘322) discloses the radio frequency device of claim 6. Charvat et al. (‘695) further discloses “the housing comprises at least one of a laminate, a circuit board, a semiconductor package, a wafer level semiconductor package, or a panel level semiconductor package (paragraph 157: adequate protection of the device from ceramic and plastic covers, laminate (PCB) technology, or environmental and/or physical damage, permitting suitable first level connections between the semiconductor die and the antenna and the package (eg, substrate 700 ))”.
Regarding Claim 17, which is dependent on independent claim 15, Charvat et al. (‘695)/Sato (‘727) discloses the method of claim 15. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “the conformal RF antenna is mounted on the non- metallic component before the RF chip is mounted on the conformal RF antenna.”
Schmalenberg et al. (‘322) teaches “the conformal RF antenna is mounted on the non- metallic component before the RF chip is mounted on the conformal RF antenna (Figure 8: etch design in chip PCB 800, assemble discrete components to the chip PCB 802, etch antennas in antenna PCB 804, bond chip PCB to metal housing 806, bond antenna PCT to the metal housing 808)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Schmalenberg et al. (‘322) for manufacturing the automotive radar sub-system for robustness (Schmalenberg et al. (‘322) – paragraph 20). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Schmalenberg et al. (‘322)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), and further in view of Lin et al. (US 2019/0178983 A1).
Regarding Claim 9, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “the conformal RF antenna comprises a phased array antenna, and the RF chip is configured to drive the phased array antenna to adjust a main lobe of the conformal RF antenna.”
Lin et al. (‘983) is in the field of automotive radar system (paragraph 1). Lin et al. (‘983) teaches “the conformal RF antenna comprises a phased array antenna, and the RF chip is configured to drive the phased array antenna to adjust a main lobe of the conformal RF antenna (paragraph 54: the beam steering calculations may be employed in a steering phased array antenna main beam, in order to locate a direction of incoming signal and gain spatial information of the interferers…the radar unit may perform electronical steering of the antenna beam to cover a wide range of directions…an MCU of the radar unit may re-configure, using for example control signal from MCU 410 or master unit 380 in FIG. 3, a phased array detection path to scan different frequencies and/or adjust phased array circuits. For example, the phased array circuits may be composed of multiple, adjustable, parallel and/or selectable delays, in order to create stronger transmitter and/or receiver active beams, and in some examples create beam ‘nulls’ for example in a direction of an identified interferer…in this manner, using a phased array transmitter, the MCU 410 or master unit 380 of the radar unit may adjust the delay/phase difference amongst different paths, and thus the direction of the transmitting signal beam can be adjusted. Similarly, the MCU 410 or master unit 380 of the radar unit may adjust the delay/phase difference amongst different paths, and thus the direction of the receiving signal beam can be adjusted by a phased array receiver…the strength of the beam indicates the gain of the antenna)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Lin et al. (‘983) for enhancing the precision of the targets localisation and path prediction of their system (Lin et al. (‘983) – paragraph 6). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Lin et al. (‘983)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), and further in view of Handy et al. (US 2013/0269175 A1).
Regarding Claim 10, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “the conformal RF antenna comprises: a flexible dielectric substrate; and at least one patterned metal layer arranged over a main surface of the flexible dielectric substrate, wherein the at least one patterned metal layer forms at least one radiating element.”
Handy et al. (‘175) is in the field of automotive radar system (paragraph 1). Handy et al. (‘175) teaches “the conformal RF antenna comprises: a flexible dielectric substrate; and at least one patterned metal layer arranged over a main surface of the flexible dielectric substrate, wherein the at least one patterned metal layer forms at least one radiating element (paragraph 63: direct write includes a family of techniques that allows for "printing" of electronic materials onto flat, flexible or conformal substrates of interest at relatively low temperatures without the need for tooling, masks, chemical etchants, or special atmospheres. As such, direct write processes can be used to deposit electronic materials directly onto a large number of substrate materials…the disclosed invention also makes use of direct write for the patterning of low and high-conductivity metals onto curved surfaces; paragraph 65: the direct write processes selected may be capable of manufacturing conductor, dielectric/insulator and semiconductor devices on both flexible and/or complex three dimensional geometrical surfaces without damaging the substrate material of interest; paragraph 71: a curved aircraft surface (130), which is part of an aircraft fuselage, may have a structurally integrated phased array antenna system comprising conformal antenna element)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Handy et al. (‘175) Incorporating or embedding the antenna into a surface of the vehicle structure to decrease the large space and weight burden typical of similar free-standing antennas (Handy et al. (‘175) – paragraph 9). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Handy et al. (‘175)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having antenna and integrated circuit mounted on same substrate. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1)/Handy et al. (US 2013/0269175 A1), and further in view of Gregory (US 2008/0089039 A1).
Regarding Claim 11, which is dependent on independent claim 10, Charvat et al. (‘695)/Sato (‘727)/Handy et al. (‘175) discloses the radio frequency device of claim 10. Charvat et al. (‘695)/Sato (‘727)/Handy et al. (‘175) does not explicitly disclose “the flexible dielectric substrate comprises a cavity, and the RF chip is arranged over the cavity.”
Gregory (‘039) is in the field of electrical device having antenna and integrated circuit embedded in the same flexible substrate (paragraph 1). Gregory (‘039) teaches “the flexible dielectric substrate comprises a cavity, and the RF chip is arranged over the cavity (paragraph 36: a flexible substrate 10 composed of a dielectric material, with a copper film 11 laminated on the top side, has embedded therein an electrical device (i.e. semiconductor, resistor, capacitor) or a electro mechanical device ( switch, sensor, connector)… a cavity created by laser ablation has to be at least the complementary size and shape of the chip12…the cavity formed in the PCB or other substrate has a complementary shape)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727)/Handy et al. (‘175) with the teaching of Gregory (‘039) for more secured placement of antenna and integrated circuit on the flexible substrate (Gregory (‘039) – paragraph 5). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1)/Handy et al. (US 2013/0269175 A1)/Gregory (US 2008/0089039 A1), and further in view of Jack et al. (US 2004/0140429 A1).
Regarding Claim 12, which is dependent on independent claim 10, Charvat et al. (‘695)/Sato (‘727)/Handy et al. (‘175)/Gregory (‘039) discloses the radio frequency device of claim 10. Charvat et al. (‘695)/Sato (‘727)/Handy et al. (‘175)/Gregory (‘039) does not explicitly disclose “the cavity is filled with at least one of a thermal paste or a thermal pad.”
Jack et al. (‘429) is in the field of sensors in millimeter-range. Jack et al. (‘429) teaches “the cavity is filled with at least one of a thermal paste or a thermal pad (paragraph 9: thermal detector unit is suspended by a plurality of the multi-layered conductive leads over a cavity defined by the substrate…each conductive lead is in contact with the antenna and the thermal detector unit... an electrically conductive pathway is established between the superconductive layer and each of the antenna and the thermal detector unit by an electrically conductive bond such as thermal paste or other conductive adhesive)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727)/Handy et al. (‘175) with the teaching of Jack et al. (‘429) for having electrically conductive bond between antenna and conductive circuit aiding in thermal dissipation (Jack et al. (‘429) – paragraph 9). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), and further in view of Ahmadolo (US 2020/0052390 A1).
Regarding Claim 13, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “a ball grid array laminate arranged between the RF chip and the conformal RF antenna, wherein the RF chip is mounted on the ball grid array laminate.”
Ahmadolo (‘390) is in the field of radar communication system. Ahmadolo (‘390) teaches “a ball grid array laminate arranged between the RF chip and the conformal RF antenna, wherein the RF chip is mounted on the ball grid array laminate (paragraph 33: Fig. 1A includes a schematic perspective view of a printed circuit board (PCB) 10 with one or more modular antenna systems 12, 14, 16 mounted thereon, as part of a radar sensor module, such as an automotive radar sensor module... referring to Fig. 1A PCB 10 includes a substrate 30 on which various components, including but not limited to antenna systems 12, 14, 16, can be mounted…PCB substrate 30 is made of any standard inexpensive PCB material, such as, for example, FR4, which is a well-known National Electrical Manufacturers Association (NEMA) grade designation for glass-reinforced epoxy laminate material…modular antenna systems 12, 14, 16 can be mounted on substrate 30 by known mounting configurations, such as ball grid array (BGA) configurations, surface mount device (SMD) configurations, or other device mounting configuration. Also, while not shown in FIG. 1A, other electronic components, such as integrated circuits can also be mounted on PCB substrate 30)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Ahmadolo (‘390) for mounting antenna and microwave integrated circuit with suitable configuration for optimum operation (Ahmadolo (‘390) – paragraphs 4). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Ahmadolo (‘390)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), and further in view of Jeong et al. (US 2019/0103653 A1).
Regarding Claim 14, which is dependent on independent claim 1, Charvat et al. (‘695)/Sato (‘727) discloses the radio frequency device of claim 1. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “a frame structure mounted on the conformal RF antenna and at least partly surrounding the RF chip.”
Jeong et al. (‘653) is in the field of antenna module configurations for wireless communications. Jeong et al. (‘653) teaches “a frame structure mounted on the conformal RF antenna and at least partly surrounding the RF chip (paragraph 32: the mold may be deposited on a multilayer substrate, including a multilayer antenna…the conductive wall separates the non-metallized mold (non-shielded mold) that does not include a conformal shield from the metallized mold (shielded mold) that encapsulates integrated circuits …the conductive wall may be composed of a conductive solid sheet or a frame)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Charvat et al. (‘695)/Sato (‘727) with the teaching of Jeong et al. (‘653) forming the conductive wall to suppress a lossy mold effect on antennas, maintaining system performance of the antenna module (Jeong et al. (‘653) – paragraphs 32). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Regarding Claim 16, which is dependent on independent claim 15, Charvat et al. (‘695)/Sato (‘727) discloses the method of claim 15. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “the RF chip is mounted on the conformal RF antenna before the conformal RF antenna is mounted on the non-metallic component.”
Jeong et al. (‘653) is in the field of antenna module configurations for wireless communications. Jeong et al. (‘653) teaches “the RF chip is mounted on the conformal RF antenna before the conformal RF antenna is mounted on the non-metallic component (paragraph 17: Figure 7: an antenna module having a radio frequency (RF) processing integrated circuit (IC) and a power control IC embedded in a mold on the antenna module - RF IC is integrated with the antenna before mounting)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Charvat et al. (‘695)/Sato (‘727) with the teaching of Jeong et al. (‘653) imoroving system performance of the antenna module (Jeong et al. (‘653) – paragraphs 32). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), in view of Jeong et al. (US 2019/0103653 A1), and further in view of Huynh et al. (US 2017/0236776 A1).
Regarding Claim 18, which is dependent on independent claim 15, Charvat et al. (‘695)/Sato (‘727) discloses the method of claim 15. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose:
before mounting the RF chip on the conformal RF antenna, mounting a frame structure on the conformal RF antenna.
before mounting the RF chip on the conformal RF antenna, arranging an adhesive on the conformal RF antenna, wherein the adhesive is bounded by the frame structure; and arranging the RF chip on the adhesive.
Jeong et al. (‘653) is in the field of antenna module configurations for wireless communications. Jeong et al. (‘653) teaches “before mounting the RF chip on the conformal RF antenna, mounting a frame structure on the conformal RF antenna (paragraph 32: a conductive wall separates two portions of a mold…a first portion of the mold is referred to herein as a non-metalized mold, and a second portion of the mold is referred to herein as a metallized mold due to coverage of the metalized mold with a shield material. It should be recognized that although referred to as metallized or non-metallized, the mold is otherwise formed of the same material (e.g., epoxy, polyimide or other like mold material)…the mold may be deposited on a multilayer substrate, including a multilayer antenna…in this configuration, the conductive wall separates the non-metallized mold (non-shielded mold) that does not include a conformal shield from the metallized mold (shielded mold) that encapsulates integrated circuits… the conductive wall may be composed of a conductive solid sheet or a frame…forming the conductive wall suppresses a lossy mold effect on antennas caused by conventional epoxy molding)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Charvat et al. (‘695)/Sato (‘727) with the teaching of Jeong et al. (‘653) forming the conductive wall to suppress a lossy mold effect on antennas, maintaining system performance of the antenna module (Jeong et al. (‘653) – paragraphs 32). In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Huynh et al. (‘776) relates to device including radio frequency integrated circuit and antenna mounted on same substrate. Huynh et al. (‘776) teaches “arranging the RF chip on the adhesive (paragraph 44:  carrier 570 is attached to the back side of semiconductor chip 502 and to encapsulant material 506 using an adhesive material or another suitable die attach material)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Charvat et al. (‘695)/Sato (‘727)/Jeong et al. (‘653) with the teaching of Huynh et al. (‘776) for improved mounting of integrated circuit on the radar device (Huynh et al. (‘776) – paragraphs 44). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (KR20180096695A)/Sato (US 2018/0226727 A1), and further in view of Abdolvand et al. (US 2016/0211826 A1).
Regarding Claim 19, which is dependent on independent claim 15, Charvat et al. (‘695)/Sato (‘727) discloses the method of claim 15. Charvat et al. (‘695)/Sato (‘727) does not explicitly disclose “before mounting the RF chip on the conformal RF antenna, arranging at least one spacer structure on the conformal RF antenna, wherein the at least one spacer structure is configured to provide a predefined distance between the RF chip and the conformal RF antenna.”
Abdolvand et al. (‘826) is in the field of wireless sensors. Abdolvand et al. (‘826) teaches “before mounting the RF chip on the conformal RF antenna, arranging at least one spacer structure on the conformal RF antenna, wherein the at least one spacer structure is configured to provide a predefined distance between the RF chip and the conformal RF antenna (paragraph 24: the patch antenna can use a patch which is one-half wavelength long, mounted a precise distance above a larger ground plane, sometimes using a spacer comprising a dielectric between them…the antenna may also be off the substrate/chip…the on-chip antenna 130 can include antenna other than patch antenna).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Charvat et al. (‘695)/Sato (‘727) with the teaching of Abdolvand et al. (‘826) for mounting of integrated circuit and antenna on device for optimum performance. In addition, all prior art references, (Charvat et al. (‘695), Sato (‘727) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2018/0226727 A1), and further in view of Darmawikarta et al. (US 2019/0371621 A1).
Regarding Claim 20, Sato (‘727) discloses “a non-metallic component of a vehicle (claim 11: the antenna structure according to claim 1 wherein the dielectric substrate is a vehicle window).” 
Sato (‘727) does not explicitly disclose “a radio frequency (RF) chip mounted on the non-metallic component by an adhesion promoter.”
Darmawikarta et al. (‘621) teaches “a radio frequency (RF) chip mounted on the non-metallic component by an adhesion promoter (Claim 21:an integrated circuit (IC) package support, including: a dielectric material, a conductive pad in the dielectric material, a conductive via through the dielectric material and in electrical contact with the conductive pad, and an adhesion promoter material on sidewalls of the conductive via).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Sato (‘727) with the teaching of Darmawikarta et al. (‘621) for mounting of integrated circuit on device for optimum performance. In addition, both prior art references, (Sato (‘727) and Darmawikarta et al. (‘621)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 
Regarding Claim 21, which is dependent on independent claim 20, Sato (‘727)/Darmawikarta et al. (‘621) discloses the system of claim 20. Sato (‘727) further discloses “a conformal RF antenna embedded in the non-metallic component, wherein the RF chip and the conformal RF antenna are non-galvanically or wirelessly coupled. (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2018/0226727 A1)/Darmawikarta et al. (US 2019/0371621 A1), and further in view of Talty et al. (US 2017/0324138 A1).
Regarding Claim 22, which is dependent on independent claim 20, Sato (‘727)/Darmawikarta et al. (‘621) discloses the system of claim 20. 
Sato (‘727)/Darmawikarta et al. (‘621) does not explicitly disclose “the conformal RF antenna is arranged between a first glass layer and a second glass layer of a window of the vehicle.”
Talty et al. (‘138) teaches “the conformal RF antenna is arranged between a first glass layer and a second glass layer of a window of the vehicle (paragraph 20: FIG. 3 is a profile view of an antenna structure 20 including a windshield 22 having an outer glass layer 24, an inner glass layer 26 and a polyvinyl butyral (PVB) layer 28 therebetween…the structure 20 includes an antenna 30 formed on a thin, flexible film substrate 32, and adhered to a surface of the layer 26 by an adhesive layer 34…the adhesive layer 34 can be any suitable adhesive or transfer tape that effectively allows the substrate 32 to be secured to the glass layer 26, and further, if the antenna 30 is located in a visible area of the glass layer 26, the adhesive or transfer tape can be transparent or near transparent so as to have a minimal impact on the appearance and light transmission therethrough …although the antenna 30 is shown being coupled to an inside surface of the inner glass layer 26, the conductor 30 can be adhered to the outer surface of the outer glass layer 24 or the surface of the layers 24 or 26 adjacent to the PVB layer 28 or the surfaces of the PVB layer 28).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Sato (‘727)/Darmawikarta et al. (‘621) with the teaching of Talty et al. (‘138) for mounting of antenna on substrate for optimum performance. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lasiter et al. (US 2020/0006846 A1) relate to wireless communications, and more particularly, to glass ceramic antenna packages having a large bandwidth for high frequency applications.
Vos et al. (US 2013/0176176 A1) relate to a multiband antenna array formed on a flexible substrate, high frequency elements may be provided on a prefabricated antenna chip.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648